Citation Nr: 0423119	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a thirty (30) percent 
disability evaluation for residuals of service-connected 
recurrent dislocation of the right shoulder, post operation, 
from March 1, 2002, the effective date of the reduction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982, from August 1986 to June 1990, and from November 1990 
to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision issued by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reduced the disability evaluation for 
residuals of recurrent dislocation of the right shoulder, 
post operation, from 30 percent, effective on October 23, 
1997, to 20 percent, effective on March 1, 2002.  Appeal to 
the Board was perfected.    

The veteran personally testified before the undersigned 
Veterans Law Judge of the Board, sitting in Washington, D.C., 
in April 2004.  The hearing transcript is of record.  


FINDING OF FACT

The evidence indicates that the service-connected right 
shoulder disability residuals continue to adversely affect 
daily functioning.  There is evidence of weakness, pain, 
swelling, and limitation of motion in the right shoulder.    


CONCLUSION OF LAW

Evidence supports the assignment of a 30 percent disability 
rating for residuals of service-connected recurrent 
dislocation of the right shoulder, post operation, and the 30 
percent rating is therefore restored from March 1, 2002, the 
effective date of the reduction.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5202 (2003); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the lay and medical evidence of record 
does not support a rating reduction for the service-connected 
right shoulder disability residuals.  First, lay evidence, 
namely the veteran's testimony at the Board hearing, 
indicates that the right shoulder disability still adversely 
affects the veteran's ability to engage in many physical 
activities.  The veteran cannot play catch with his children, 
and he drives with his left/non-dominant arm.  He guards his 
right shoulder.  He has persistent pain and weakness in the 
right shoulder.  The shoulder flares up 2 to 3 times per 
month.  The shoulder becomes dislocated occasionally, and the 
veteran has had to alter his lifestyle in terms of avoiding 
various types of physical activities to accommodate his 
disability and to avoid further dislocation.  Further, the 
veteran specifically stated that the symptoms have not 
improved since April 1998 (date of the VA orthopedic 
examination, the results of which supported a 30 percent 
evaluation, effective in October 1997).  See Board hearing 
transcript.       

Second, it is noted that the February 2002 VA orthopedic 
examination, the results of which purportedly support the 
rating reduction to 20 percent, on the whole, does not 
indicate that the symptoms have improved appreciably since 
1998.  In February 2002, the veteran continued to report 
weakness and daily pain in the right shoulder rated 7 to 8 of 
10.  He reportedly has decreased range of motion.  He has 
difficulty getting restful sleep due to shoulder pain.  

In April 1998, the veteran reported disturbed sleep due to 
shoulder pain.  The right shoulder was weak and stiff.  The 
veteran had difficulty lifting anything more then 5-10 pounds 
without significant pain.  See April 1998 VA examination 
report.  Further, even in August 1998, the veteran reported 
that he has shoulder pain that wakes him from sleep several 
times during the night.  (The August 1998 examination was not 
conducted specifically for the shoulder symptoms, but the 
findings of that examination nonetheless are relevant to the 
extent that they document right shoulder symptoms and 
functional impairment then reported.)     



Overall, the Board finds that a review of all of the evidence 
discussed above indicates that the veteran's right shoulder 
symptoms apparently have remained relatively constant since 
1998.  In particular, evidence of functional impairment due 
to pain, weakness, and pain on movement of the shoulder joint 
(see DeLuca v. Brown, 8 Vet. App. 202 (1995)) is consistent 
over time.  The evidence sufficiently supports a finding that 
the service-connected right shoulder disability residuals do 
adversely affect the veteran's ability function under 
ordinary conditions of life in that he has less endurance and 
greater weakness in the affected area.  He guards his 
shoulder and has had to limit physical activity to 
accommodate the disability.  The shoulder becomes dislocated 
from time to time.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003). 

It is noted that a VA examiner stated in February 2002 that 
magnetic resonance imaging (MRI) studies could indicate 
additional pathology; however, an MRI examination reportedly 
was not scheduled because the veteran, while willing to 
cooperate with VA in evidentiary development, stated that his 
work schedule, which requires frequent travel, would make it 
difficult for him to report for such an examination in the 
near future.  Basically, the only objective findings noted in 
the February 2002 report are that (a) the right shoulder was 
tender over the bicipital groove and "very mildly" tender 
over the Curaco-acromial junction, but that there is no 
evidence of swelling, heat, redness, or effusion; and (b) the 
right shoulder exhibited forward flexion to 145 degrees, 
abduction to 150 degrees, internal rotation to 90 degrees, 
and external rotation to 90 degrees.  The April 1998 
examination report, in contrast, provides that the right 
shoulder exhibited forward flexion to 115 degrees with pain, 
to a maximum of 125 degrees; adduction to 110 -115 degrees; 
internal rotation to 75 degrees; and external rotation to 80 
degrees, but with "extreme concern" about dislocation.  

The above range-of-motion findings indicate some improvement 
in forward flexion, internal rotation, and external rotation 
between 1998 and 2002.  The February 2002 range-of-motion 
findings also appear to be generally consistent with normal 
range-of-motion as set forth in Plate I of 38 C.F.R. § 4.71 
(2003).  Criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003) assign a 20 percent rating if limitation of motion of 
the arm to elevation is at the shoulder level; and a 30 
percent rating if motion of the arm is limited to midway 
between the side and shoulder (30 percent for the major side; 
20 percent for the minor side).  The veteran's range of 
motion appears to be broad enough to permit movement to a 
level equal to that for which 20 percent is assigned under 
Diagnostic Code 5201, or even greater movement.  

Moreover, it is noted that the veteran reportedly has right 
shoulder dislocation occasionally; there was one episode of 
dislocation within the 12 to 18 months.  See page 12, Board 
hearing transcript.  Accordingly, even under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2003), a 20 percent could be a 
reasonable evaluation (infrequent dislocation with guarding 
of movement only at shoulder level).  A 30 percent is 
reserved for frequent episodes of dislocation and guarding of 
all arm movements on the major side.

The Board acknowledges that, if an evaluation were to be made 
strictly on objective examination results alone, then the 
reduced rating of 20 percent would not be wholly 
unreasonable.  However, given that VA evaluates service-
connected disability in consideration of functional 
impairment (see, e.g., 38 C.F.R. § 4.10) and DeLuca factors 
in cases involving musculoskeletal impairment, as is the case 
here, the Board finds that a rating reduction to 20 percent 
is not warranted under the facts of this case.  As discussed 
above, there is sufficient evidence that the veteran still 
suffers from persistent right shoulder pain, swelling, 
limitation of motion, and weakness.  In essence, applicable 
VA regulations are intended to assign disability ratings 
based upon the extent to which a service-connected disability 
adversely affects a veteran's ability function under ordinary 
conditions of life.

Finally, the Board notes that objective medical evidence 
includes a January 2002 X-ray report, which indicates the 
presence of moderate osteoarthritis in the right shoulder 
glenohumeral joint.  However, the presence of arthritis was 
documented in medical records dated well before April 1998.  
As arthritis essentially is evaluated on the limitation of 
motion caused thereby in accordance with diagnostic codes 
specific to the areas affected (see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2003)), and limitation of 
motion already has been considered above in conjunction with 
DeLuca factors to result in the restoration of the 30 percent 
rating, the Board does not discuss evaluation of arthritis 
further.     

In light of the foregoing, the Board concludes that a 
restoration of the prior 30 percent disability evaluation for 
right shoulder disability residuals, from March 1, 2002, the 
effective date of the reduction, is in order.  It is noted 
that the veteran specifically stated that he is seeking only 
the restoration of the 30 percent rating.  See Board hearing 
transcript and notice of disagreement.  Thus, the Board's 
decision herein is a complete resolution of the issue of 
contention in the veteran's favor.  

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined VA's duty-to-assist obligations and imposed on VA 
certain notice requirements.  Final regulations implementing 
the VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction that is the subject of 
appeal.  See recent decision of the U.S. Court of Appeals for 
Veterans Claims, in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA before the end of the statutory one-year 
period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The Board has resolved the claim favorably.  As such, it is 
evident that sufficient development had taken place to result 
in such a decision.  Thus, VA's compliance with VCAA need not 
be discussed further.


ORDER

A disability evaluation of 30 percent is restored for 
residuals of service-connected recurrent dislocation of the 
right shoulder, post operation, from March 1, 2002, the 
effective date of the reduction.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



